At the outset, I would like congratulate you, Sir, on your election as President of the General Assembly at its seventy-fifth session. We also commend the outstanding work of the outgoing President, His Excellency Mr. Tijjani Muhammad-Bande, who contributed to advancing the Organization through his wisdom and leadership during the difficult time that we are going through. I would also like to reaffirm our confidence in and pay tribute to Secretary-General Antonio Guterres for the skill with which he is pursuing our shared goals.
When it comes to an end, the year 2020 will undoubtedly be seen as one of the most difficult in history in terms of the public-health crisis brought about by the coronavirus disease (COVID-19) pandemic, which has spread all over the world, causing untold human suffering. It has exposed many unforeseen vulnerabilities among the international community while causing an unprecedented economic crisis. While we are deliberating here in the Assembly we are still searching for a lasting cure for this plague. I would like to take this opportunity to pay tribute to the memory of all the victims of the virus and to commend the extraordinary work of the healthcare workers from every country who have saved millions of lives.
This session is therefore taking place in an extremely unusual context in which our world is more disrupted than ever. The human tragedy that is the result is putting multilateralism to the test and urging us to act resolutely together to halt this scourge. That is why I welcome the choice of theme for this session of the General Assembly, “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — addressing Covid-19 through effective multilateral action”. In many ways, the theme is emblematic of the overall environment of anxiety, which compels us to be united in solidarity and more determined. The COVID-19 pandemic requires immense sacrifices of us, and our success in halting the crisis will depend on our willingness to unite our efforts to counter the pandemic and prevent our populations from falling back into extreme poverty. It is an unfortunate fact that the COVID-19 pandemic has slowed our efforts to meet several Sustainable Development Goals, including in the areas of health, hunger and decent work. It is therefore imperative that the international community adopt a concerted, global and coherent approach to respond appropriately to the pandemic. In that regard, I commend the initiative of the Secretary-General who, from the very beginning of the pandemic, launched a global response by the United Nations system to address the pandemic and guide our States to safeguard themselves against the adverse consequences of the pandemic.
It has been established that owing to the virus’s highly contagious nature, the preventive measures that we are taking today will not be sufficient on their own to counter and eventually eliminate it. Vaccination therefore continues to be the lasting solution. In that regard, my country encourages all the research that is under way throughout the world to achieve that goal. Although it is promising, we are already dealing with the issue of access to future vaccines. While it is true that pharmaceutical companies are committing enormous financial resources to that end, we must not sacrifice our humanity to economic profit. We will therefore need to ensure that access to any future COVID-19 vaccine is equitable, affordable and not subject to market forces. Accordingly, I welcome the adoption of resolution WHA73.1 by the General Assembly of the World Health Organization (WHO), pursuant to which Member States have provided that full access to any such vaccine and other related medicines shall be timely, equitable, of high quality, safe and affordable for all. My country also welcomes the COVAX Facility initiative launched by WHO — a mechanism for the group purchase of eventual COVID-19 vaccines, coordinated by the Global Alliance for Vaccines and Immunization — which will guarantee every participating country fair and equitable access to vaccines through an allocation framework that WHO intends to set up.
The African continent, which is confronting the cruelty of poverty and endemic and cyclical natural scourges, is also seeing a worrying spread of the disease. In order to counter that, the African Union has implemented a control-and-prevention strategy, recommended by the Africa Centres for Disease Control and Prevention, the cost of whose implementation alone is estimated at more than $200 billion. It has also established the African Medical Supplies Platform to improve the provision of COVID-19-related medical equipment and supplies, access to which has become increasingly difficult owing to the strong market demand. In that regard, I welcome the partnership between the United Nations and the African Union to address the challenges posed by the pandemic. My country believes that the Secretary-General’s call to the leaders of the Group of 20 to adopt a recovery plan for developing countries, as well as calls for debt suspension and cancellation, will result in action being taken.
In the framework of its COVID-19 response, after our first case of the disease was diagnosed, on 6 March, Togo set up a crisis committee, personally chaired by the President of the Republic, a national coordination response, a management committee and a scientific committee. In view of the disease’s long-term socioeconomic impact, my Government has also launched a national solidarity and economic recovery fund totalling 400 billion CFA francs, or approximately $665 million. The measures taken involve prevention through social distancing, case detection, the compulsory wearing of masks and education and awareness-raising among the population. We have also shut down various areas of the country, established a curfew, closed borders, schools and universities and banned gatherings.
With regard to health care, the Government has opened dedicated centres in Lome and in each of the country’s economic regions, trained personnel and supplied critical laboratory, medical and protective equipment. The scientific committee has developed a treatment plan. We have taken various social measures for the benefit of the population, particularly the most vulnerable sectors, in order to mitigate the impact of the pandemic — reducing the costs of water and electricity, removing taxes on basic needs, providing food distribution and subsidizing the most disadvantaged citizens through the Novissi cash transfer programme, and, lastly, supporting businesses. We would therefore like to take this opportunity to express our sincere thanks to our various partners and all who are assisting Togo in the fight against the pandemic.
As we commemorate the seventy-fifth anniversary of the United Nations this year, it is fitting to note that our institution has made great progress in the areas of peacebuilding, respect for human rights and the promotion of truly sustainable development, despite the prejudices that have to be overcome. One of the Organization’s major achievements is in the area of the promotion of peace and security, with peacekeeping operations that have helped to save many lives and restore stability and security in a world plagued by conflicts and emerging threats such as terrorism and violent extremism. Our peacekeeping operations, in which as one of the major troop-contributing countries Togo is an active participant, have been enhanced and improved over time. This is the right occasion to welcome the fact that they are moving resolutely and increasingly towards a preventive and multidimensional approach.
In the area of development, the Organization’s adoption in 2015 of the 2030 Agenda for Sustainable Development is still so far the most ambitious tool for ensuring our peoples’ welfare. The 2030 Agenda, which capitalizes on the experience gained from the Millennium Development Goals, integrates the three dimensions of sustainable development — economic, social and environmental — in a crosscutting approach. The Organization has also excelled in promoting human rights. International human rights standards have accordingly flourished in various areas, especially with regard to women and children.
However, such successes here and there must not blind us to the fact that the Organization is still facing many other challenges. Only active international cooperation and international solidarity can help us deal with them effectively and successfully. We have not yet banished the spectre of war and armed conflicts in all their forms. And nowadays such conflicts have taken on a new form, driven by non- State actors and amorphous networks that fuel terrorism and religious extremism, including in the countries of the Sahel region and Central Africa. Moreover, climate change, especially the destructive weather events that we have recently seen in Africa, and the migration crisis are challenges that the Organization must meet with bold and sustainable responses if it is to achieve the ideals it was founded on.
Our peoples’ expectations are high and pressing, and my country urges all States to assume their responsibility to meet them and commit to taking action, which, to be blunt, entails revitalizing and reforming our Organization, particularly its principal organs, including the Security Council, in order to make it more representative and better adapted to the demands of our time. We firmly believe that greater transparency, justice, equity and democracy, with strict respect for the sovereign equality and dignity of States, particularly in Africa, will enable the Organization to write a new chapter in its existence. To that end, we must not give in to the temptation of turning inwardly as nations. Let us rather move forward together and united in the hope of the peace and development to which our peoples remain firmly committed.